UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 01-2505



In Re:   DK&R COMPANY,

                                                             Debtor.



DAVID ADOFO KISSI,

                                                          Appellant,

           versus


W. CLARKSON MCDOW, JR., United States Trustee;
RICHARD M. KREMEN,

                                              Trustees - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, Chief District Judge.
(CA-01-2401-S, BK-00-61147)


Submitted:   April 25, 2002                   Decided:   May 1, 2002


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David Adofo Kissi, Appellant Pro Se. Mark A. Neal, UNITED STATES
TRUSTEE, Baltimore, Maryland; Richard M. Kremen, PIPER, MARBURY,
RUDNICK & WOLFE, L.L.P., Baltimore, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

        David    Adofo   Kissi    appeals     the   district   court’s    orders

affirming the bankruptcy court’s order converting his corporation’s

Chapter 11 bankruptcy proceeding to one under Chapter 7, and

denying his motion for reconsideration. We have reviewed the record

and the district court’s orders and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Kissi v. Kremen, Nos. CA-01-2401-S; BK-00-61147 (D. Md. Oct. 25,

2001; Dec. 3, 2001).           We dispense with oral argument because the

facts    and    legal    contentions    are   adequately   presented      in   the

materials       before   the    court   and   argument   would   not     aid   the

decisional process.




                                                                         AFFIRMED




                                         2